Matter of Recco v Turbak (2015 NY Slip Op 00770)





Matter of Recco v Turbak


2015 NY Slip Op 00770


Decided on January 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
L. PRISCILLA HALL
SANDRA L. SGROI, JJ.


2013-08482
 (Docket No. F-58-10)

[*1]In the Matter of Donna Marie Recco, respondent,
vCharles E. Turbak, appellant.


Charles E. Turbak, New York, N.Y., appellant pro se.
Sidney Baumgarten, New York, N.Y., for respondent.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Terrence J. McElrath, J.), dated July 26, 2013. The order denied the father's objections to so much of a prior order of that court dated May 1, 2013, as awarded the mother child support in the sum of $844.94 monthly.
ORDERED that the order is affirmed, with costs.
Pursuant to Family Court Act § 413(1)(b)(5)(iv), the Family Court is entitled to impute income to a parent based upon various factors, including "money, goods, or services provided by relatives and friends" (Family Ct Act § 413[1][b][5][iv][D]). Here, the Family Court properly determined that the father has access to, and receives, financial support from his family. Considering, among other things, the father's employment history, his monthly expenses, and the resources provided to him by his own father over a number of years, the Family Court providently exercised its discretion in imputing income to the father in the sum of $30,000 per year for the purpose of calculating his child support and child care obligations (see Matter of Rohme v Burns, 92 AD3d 946, 947; Matter of Gebaide v McGoldrick, 74 AD3d 966, 967; see also Matter of Ladd v Suffolk County Dept. of Social Servs., 199 AD2d 393, 394).
The father's remaining contention is without merit.
RIVERA, J.P., BALKIN, HALL and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court